Appeal by the People from an order of the County Court, Westchester County, dated May 16, 1975, which granted the branch of defendant’s motion which sought dismissal of the indictment for violation of his right to a speedy trial. Order affirmed. The unexplained delay of 16 months between the holding of the felony hearing and the return of the indictment constituted a denial of defendant’s constitutional right to a speedy trial (see CPL 210.45, 210.20; People v Prosser, 309 NY 353; Barker v Wingo, 407 US 514). Since the facts are not denied by the People, a hearing would serve no purpose. Martuscello, Latham and Titone, JJ., concur; Rabin, J., dissents and votes to reverse the order and remand the case for a hearing, with the following memorandum, in which Hopkins, Acting P. J., concurs: I would reverse the order under review and direct a hearing pursuant to CPL 210.45, for the reasons set forth in my dissent in People v Frazier (51 AD2d 781).